Citation Nr: 0405500	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  03-19 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for migraines.

2.  Entitlement to an initial evaluation in excess of 10 
percent for papular urticaria and atopic dermatitis.

3.  Entitlement to an initial (compensable) evaluation for 
patellar chondromalacia of the right knee. 

4.  Entitlement to an initial (compensable) evaluation for 
patellar chondromalacia of the left knee.


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1997 to August 
2001.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that granted entitlement to service 
connection for the above disabilities and assigned the 
initial evaluations currently on appeal.

The claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

VA has a duty to assist the veteran in the development of 
facts pertinent to her claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

VA must notify the veteran of evidence and information 
necessary to substantiate her claim and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Although the record contains a July 2003 
VCAA development letter, it does not inform or request that 
the veteran give VA everything she has pertaining to the 
claims.  See 38 C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The record contains treatment records from the VA 
Medical Center (VAMC) in Albuquerque, dated from November 
2001 to May 2002.  The veteran, however, mentioned in her 
March 2003 notice of disagreement the significance of 
neurological treatment she received at the Albuquerque VAMC 
in December 2002, and this evidence is not of record.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The April 2002 VA examiner indicated that he did not 
have the claims folder made available for his review.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Additionally, 
the veteran reported an increase in the severity of her 
symptoms.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  For instance, at the April 2002 examination, the 
veteran could kneel with pain, but she recently reported that 
she can no longer kneel.  In her substantive appeal, she also 
reported that her skin disorder, previously limited to her 
extremities, had now affected her chin.  While she did not 
report an increase in the frequency of her migraines, her 
description, e.g., "stay in bed", suggests an increase in 
the severity of each attack.  Re-examinations are therefore 
indicated.  See Glover v. West, 185 F.3d 1328 (Fed. Cir. 
1999); Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 
11-95. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Provide the veteran appropriate 
notification under the VCAA.  Such notice 
should 1) inform her about the 
information and evidence not of record 
that is necessary to substantiate the 
claims; 2) inform her about the 
information and evidence that VA will 
seek to obtain on her behalf; 3) inform 
her about the information or evidence 
that she is expected to provide; and 4) 
request or tell her to provide any 
evidence in her possession that pertains 
to the claims.

2.  Request from the VAMC in Albuquerque, 
New Mexico, updated treatment records 
from May 2002, forward.

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, schedule the veteran for VA 
examinations to consider the current 
severity of her service-connected skin, 
migraine, and knee disabilities.  The 
claims file must be made available to the 
examiners, and the examiners should 
indicate in their respective reports that 
the claims file was reviewed.  Any 
indicated tests should be accomplished.  
A rationale for any opinion expressed 
should be provided.

Any indications that the veteran's 
complaints or symptomatology are not in 
accord with the physical findings on 
examination should be directly addressed 
and discussed in the examination reports.

The examiners should identify and 
describe in detail all residuals 
attributable to the veteran's service-
connected disabilities.  

Migraines

The examiner should document the 
frequency and severity (including 
economic inadaptability) of prostrating 
migraine attacks.

Atopic dermatitis and papular urticaria

The examiner should describe in detail 
the veteran's skin disability, including 
size and location.  Photographs of the 
affected areas should be included with 
the examination report.  The examiner 
should note whether there are any 
lesions, exfoliation, exudation, 
disfigurement, scarring, ulceration, 
crusting, or itching, and if so, to what 
extent. 

The examiner should indicate in 
percentages how much of the entire body 
and how much exposed area is affected.  
The examiner should also indicate whether 
or not there are any systemic or nervous 
manifestations, and whether systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs are required, and 
if so, how often.  

Bilateral patellar chondromalacia

The examiner should note detailed range 
of motion measurements for the knees and 
should state what is considered normal 
range of motion.  Whether there is any 
pain, weakened movement, excess 
fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range 
of motion loss due to any of the 
following should be addressed: (1) pain 
on use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner is asked to describe 
whether pain significantly limits 
functional ability during flare-ups or 
when the knees are used repeatedly.  All 
limitation of function must be 
identified.   If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.  

The examiner should also document the 
presence and severity of any recurrent 
lateral instability and/or subluxation.  
The examiner should indicate whether 
arthritis is present.    

4.  Review the claims folder and ensure that 
all of the foregoing development actions have 
been conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Ensure that all notification and development 
action required by the VCAA is completed.  

5.  Finally, readjudicate the veteran's 
claims, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If any of the decisions with 
respect to the claims remains adverse to 
the veteran, she should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



